Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



Claims 1-14 are rejected under 35 U.S.C. 101 because the claimed invention as a whole, considering all claim elements both individually and in combination, is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
As summarized in the 2019 Patent Subject Matter Eligibility Guidance, subject matter eligibility is determined based on a Two-Part Analysis for Judicial Exceptions.  In Step 1, it must be determined whether the claimed invention is directed to a process, machine, manufacture or composition of matter.  The instant application includes claims concerning a video poker machine (i.e., a machine) in claims 1-14.
In Prong 1 of Step 2A, it must be determined whether the claimed invention recites an Abstract Idea, Law of Nature or a Natural Phenomenon.
In particular exemplary presented claim 1 includes the following underlined claim elements:
1. A video poker machine comprising:  
a gaming cabinet;

a user interface attached to the gaming cabinet, the user interface configured to receive at least player input to facilitate player participation in the poker game;  
a wager input device structured to identify and validate player assets, and to permit the player to participate in the poker games in which the player assets are provided;  
a memory housed in the gaming cabinet, the memory configured to store a credit amount and a deck of virtual playing cards;
a random number generator housed in the gaming cabinet; and 
a processor housed in the gaming cabinet configured to:  
receive a signal from the wager input device, the signal indicating receipt of a physical item associated with a currency value; 
increase the credit amount stored in the memory based on the currency value associated with the received physical item; 
receive a signal to initiate a first poker game event, where an amount wagered on the first poker game event is deducted from the credit amount stored in the memory; 
display a first outcome determined using the random number generator on the display; 
provide awards associated with the first outcome; 

identify one or more cards to add to the deck of cards based on deck modification criteria;  
add the identified one or more cards to the deck of cards to provide a modified deck of cards;
receive a signal to initiate a second poker game event after any awards for the first poker game are provided, where an amount wagered on the second poker game event is deducted from the credit amount stored in the memory; 
display a second outcome determined using the random number generator and the modified deck of cards on the display; 
determine if a termination event has occurred; 
facilitate play of one or more subsequent poker games using the modified deck of cards if it is determined that the termination event has not occurred; and  
remove the added cards from the modified deck of cards to reset the modified deck of cards to the deck of cards if it is determined that the termination event has occured.  

The claim elements underlined above, concern Certain Methods of Organizing Human Activity including managing personal behavior or relationships that have been identified by the courts as an Abstract Idea because they describe a set of rules.

With respect to the above the claimed invention is not integrated into a practical application because it does not meet the criteria of MPEP §2106.05(a-c,e) and although it is performed on a gaming cabinet including, a display, a memory, a processor,  a user interface, a wager input device, and a physical item it is not directed to a particular machine because the hardware elements are not linked to a specific device/machine and would reasonable include other devices such as slot/gaming machines, arcade games, vending machines, automated teller machines, and the like.  Accordingly, the claims limitations are not indicative of the integration of the identified judicial exception into a practical application, and the consideration of patent eligibility continues to step 2B.


Accordingly, as presented the claimed invention when considered as a whole amounts to the mere instructions to implement an abstract idea [i.e. software or equivalent process steps] on a generic computer [i.e. controller or processor] without causing the improvement of the generic computer or another technology field.
The applicant’s specification is further noted as supporting the above rejection wherein neither the abstract idea nor the associated generic computer structure as claimed are disclosed as improving another technological field, improvements to the function of the computer itself, or meaningfully linking the use of an abstract idea to a particular technological (Applicant’s specification Pages 10, 12-14, 16).  In particular the applicant’s specification only contains computing elements which are conventional and 
“[I]f a patent’s recitation of a computer amounts to a mere instruction to ‘implemen[t]’ an abstract idea ‘on . . .a computer,’ . . . that addition cannot impart patent eligibility.” Alice, 134 S. Ct. at 2358 (quoting Mayo, 132S. Ct. at 1301). In this case, the claims recite a generic computer implementation of the covered abstract idea.
  The remaining presented claims 2-14 either incorporate through claim dependency or separately present substantially similar abstract concepts as noted with reflection to exemplary claim 1 above and therefore are similarly directed to or otherwise include abstract ideas.
Therefore, the listed claim(s) are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.


Response to Arguments
Applicant's arguments filed September 7th, 2021 have been fully considered but they are not fully persuasive. 


The applicant presented amendments and arguments are persuasive in overcoming the rejection of claims under 35 U.S.C. § 103 and the prior art of Van Asdale (US 2007/0066377).
Accordingly, in view of the preceding the rejection of claims is respectfully maintained.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT E MOSSER whose telephone number is (571)272-4451.  The examiner can normally be reached on M-F 6:45-3:45.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Lewis can be reached on 571-272-7673.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/R.E.M/Examiner, Art Unit 3715                                                                                                                                                                                                        /DAVID L LEWIS/Supervisory Patent Examiner, Art Unit 3715